Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              ALLOWANCE
                                   EXAMINER'S AMENDMENT
1.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
   - Replace claim 1 in its entirety with the following:
       -- 1. (Currently Amended) An economizer, comprising a housing having a first section and a second section; and a condenser outlet, an evaporator inlet, and a compressor intermediate-stage inlet that are disposed on the second section of the housing; wherein the first section has a contour matching a housing of a condenser, such that the first section s the housing of the condenser; a first flow-equalizing portion arranged downstream of the condenser outlet in the housing; wherein a first opening is formed between an edge of the first flow-equalizing portion and an inner wall of the housing, and the first opening is located at a lower portion of the housing to allow a liquid-phase refrigerant to pass, a filter chamber located in the housing, wherein the compressor intermediate-stage inlet is located in the filter chamber and is in fluidic communication with the condenser outlet located outside the filter chamber, the filter the liquid-phase refrigerant directed to the compressor intermediate-stage inlet. --  

   - Replace claim 11 in its entirety with the following:
      -- 11. (Currently Amended) The economizer according to claim 9, wherein a second opening is formed between the second flow-equalizing portion and the inner wall of the housing, and the second opening is located at the lower portion of the housing to allow the liquid-phase refrigerant to pass. – 
   
 - Replace claim 12 in its entirety with the following:
     -- 12. (Currently Amended) The economizer according to claim 1, further comprising: at least one welded ring located in the housing, the at least one welded ring having a shape matching the inner wall of the housing. -- 

2.    Claims 1-3, 5-7, 9-13 and 15-21 are allowable while 4, 8, 14 and 22 are cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of the first section has a contour matching a housing of a condenser, such that the first section can fit the housing of the condenser; a first flow-equalizing portion arranged downstream of the condenser outlet in the housing; wherein a first opening is formed between an edge of the first flow-equalizing portion and an inner wall of the housing, and the first opening is located at a lower portion of the housing to allow a liquid-phase refrigerant to pass, a filter chamber located in the 
4.     Closest prior art: Takada et al. (US 9,027,363) discloses an economizer (24), comprising a housing (24a) having and a condenser outlet (25b), an evaporator inlet (24b), and a compressor intermediate-stage inlet (24c) that are disposed on the second section of the housing (24a, Fig. 2); a first flow-equalizing portion (before 24e, 24f) arranged at the downstream part of the condenser outlet in the housing (25b, as shown in Fig. 2).
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                   Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763